Case: 18-10976      Document: 00515123645         Page: 1    Date Filed: 09/18/2019




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                                Fifth Circuit

                                                                               FILED
                                      No. 18-10976                      September 18, 2019
                                                                            Lyle W. Cayce
                                                                                 Clerk
IN RE: PROVIDENT ROYALTIES L.L.C.

                   Debtor

MILO H. SEGNER, JR.,

                Plaintiff - Appellant
v.

CIANNA RESOURCES INCORPORATED,

                Defendant - Appellee


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:12-CV-1318


Before KING, ELROD, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
           On appeal, Bankruptcy Trustee Milo Segner, Jr., contends the district
court erred in denying his motion for a new trial and motion for judgment as
a matter of law. Both motions contested the jury’s verdict finding third-party
transferee, Cianna Resources, Inc., accepted monetary transfers in good faith



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10976    Document: 00515123645     Page: 2   Date Filed: 09/18/2019


                                 No. 18-10976

for purposes of the avoidance recovery exception set forth in 11 U.S.C. § 550(b).
Segner also contends the district court abused its discretion in finding deemed
admissions, pursuant to Federal Rule of Civil Procedure 36, did not preclude
Cianna from introducing evidence pertinent to the issue of value, for purposes
of § 550(b), and in not requiring the jury to decide the issues of good faith and
value on a transfer-by-transfer basis.
      Having carefully reviewed the parties’ briefs, applicable law, and the
record in this matter, particularly including the district court’s well-reasoned
and thorough “Memorandum Opinion and Order,” we find no reversible error.
Rather, the record reflects that the jury was presented with all relevant
evidence (including live witness testimony), heard argument by counsel, and
received the necessary instruction regarding applicable law by the district
court. And, in the end, the jury’s assessment, including its credibility
determinations, favored Cianna.
      Although the result might have differed if the district judge, rather than
a jury, had been the trier of fact, that is not the pertinent inquiry. 1 Rather,
“[a] trial court should not grant a new trial on evidentiary grounds unless the
verdict is against the great weight of the evidence.” Dotson v. Clark Equip. Co.,



      1  In affirming the district court, we in no way sanction or condone the
conduct or business practices of any of the pertinent entities – the debtor
(Provident Royalties, LLC), Ruthven Oil & Gas, LLC, or Cianna. While many
of the business practices employed here appear ill-advised and sloppy, if not
shady, and likely were strongly motivated by self-interest and a “limited-time”
profit opportunity, acceptable business and legal practices differ, to some
extent, between regions and industries. In any event, Cianna’s fact and expert
witnesses offered some explanation(s) in response to Trustee’s contentions and,
importantly, both the jury and the district judge had an opportunity to consider
all of the trial evidence and, unlike this court, make the necessary credibility
determinations.


                                         2
    Case: 18-10976     Document: 00515123645     Page: 3   Date Filed: 09/18/2019


                                  No. 18-10976

805 F.2d 1225, 1227 (5th Cir. 1986). Similarly, a Rule 50 motion for judgment
as a matter of law must be denied “unless the facts and inferences point so
strongly and overwhelmingly in the movant's favor that reasonable jurors
could not reach a contrary conclusion.” Flowers v. S. Reg'l Physician Servs. Inc.,
247 F.3d 229, 235 (5th Cir. 2001) (internal quotation omitted); see also FED. R.
CIV. P. 50(a). Further, in deciding such a challenge, this court’s standard of
review relative to jury verdicts is “especially deferential.” Flowers, 247 F.3d at
235. “[W]e consider all of the evidence, drawing all reasonable inferences and
resolving all credibility determinations in the light most favorable to the non-
moving party.” Id.
      Employing these standards, we cannot say the jury’s verdict is against
the great weight of the evidence or that a reasonable person could only have
reached an opposite decision. Nor has reversible legal error been identified.
Similarly, we find no abuse of discretion relative to the district court’s
admission of evidence or formulation of the jury verdict form. Accordingly, we
AFFIRM.




                                        3